DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A (Figure 1A) and Subspecies b (Figures 4A-4B), is acknowledged.  Election was made without traverse in the reply filed December 13, 2021.  None of claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections
Claim 7 is objected to because of the following informalities:  Line 2 of claim 7 recites the limitation “first axis.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a first axis.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the at least one of the first slot and the second slot non-straight manner.”  The meaning of this limitation is not understood.  For purposes of examination, this limitation will be interpreted as “wherein the at least one of the first slot and the second slot extends in a non-straight manner.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,535,531 Karabed et al.
claim 1, Karabed discloses a tensile-strand reinforcement mechanism (121 of Figures 13a-14; col. 5, line 55 – col. 6, line 3) comprising:
a channel having a radial wall with an internal surface facing toward the channel and an external surface facing away from the channel (see Figures 13a-14);
wherein the internal surface of the radial wall at least partially circumscribes a central axis of the channel that extends from a first terminal end of the channel to a second terminal end of the channel (annotated Figures 13a-14, see below);
wherein the channel includes a bend between the first terminal end and the second terminal end, such that the central axis of the channel extends along a path that bends at least about 180 degrees (see Figures 13a-14);
wherein the bend of the channel radially extends at least partially around a lace passageway (see especially Figure 14); and
wherein the channel includes at least one slot extending entirely through the radial wall from the external surface to the internal surface, the at least one slot opening to the first terminal end (annotated Figures 13a-14).

    PNG
    media_image1.png
    1034
    844
    media_image1.png
    Greyscale

To claim 2, Karabed further discloses a tensile-strand reinforcement mechanism wherein the at least one slot is a first slot and wherein the tensile-strand reinforcement annotated Figures 13a-14).

To claim 4, Karabed further discloses a tensile-strand reinforcement mechanism wherein the at least one slot extends in a non-straight manner (annotated Figures 13a-14).

To claim 5, Karabed further discloses a tensile-strand reinforcement mechanism wherein the bend includes an open-sided portion that fluidly connects with the at least one slot (annotated Figures 13a-14).

To claim 6, Karabed further discloses a tensile-strand reinforcement mechanism wherein the lace passageway extends from the bend entirely to both the first terminal end and the second terminal end (see especially Figure 14).

Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,735,829 Hsu.
To claim 7, Hsu discloses a tensile-strand reinforcement (1 of Figures 1-8; col. 3, line 23 – col. 4, line 17) comprising:
a first tubular structure having a first radial wall circumscribing a first axis, the first tubular structure comprising a first terminal end of the tensile-strand reinforcement and comprising a first slot extending entirely through the first radial wall from an external annotated Figure 2, see below);
a second tubular structure having a second radial wall circumscribing a second axis, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement and comprising a second slot extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel;
a bent channel (15) connecting the first tubular structure with the second tubular structure, the bent channel having an open side fluidly connecting to the first slot and the second slot (annotated Figure 2); and
a lace passageway (14) having a lace-passageway axis circumscribed by the bent channel, wherein the lace passageway is open ended directly between the first terminal end and the second terminal end (as depicted in Figure 1, lace-passageway axis B is circumscribed by bent channel 15 and accessible through the opening/open side where lace-passageway axis B passes through bent channel 15), such that the lace passageway is accessible through an opening between the first terminal end and the second terminal end (annotated Figure 2).

    PNG
    media_image2.png
    1032
    930
    media_image2.png
    Greyscale

To claim 8, Hsu further discloses a tensile-strand reinforcement wherein the lace passageway extends from the bent channel entirely to both the first terminal end and the second terminal end (annotated Figure 2).

claims 10 and 11, Hsu further discloses a tensile-strand reinforcement wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 2; the first and second slots each extend in a substantially straight manner; Examiner respectfully notes that the term “substantially” is very broad) and wherein the first slot extends in a non-straight manner (annotated Figure 2; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner due to its elongated triangle shape; as such, Examiner respectfully asserts that inasmuch as currently claimed and under the interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and to also extend in a “non-straight manner”).

To claim 12, Hsu further discloses a tensile-strand reinforcement wherein the bent channel includes an open-sided portion that fluidly connects with the first slot (annotated Figure 2; the designated open-sided portion in annotated Figure 2 is a segment of the opening/open side as recited in claim 7; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3,174,780 Shapiro.
To claim 7, Shapiro discloses a tensile-strand reinforcement (10 of Figures 1-5; col. 1, line 70 – col. 2, line 66) comprising:
annotated Figure 1, see below);
a second tubular structure having a second radial wall circumscribing a second axis, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement and comprising a second slot extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel (annotated Figure 1; Examiner respectfully notes that the term “substantially” is very broad);
a bent channel connecting the first tubular structure with the second tubular structure, the bent channel having an open side fluidly connecting to the first slot and the second slot (annotated Figure 1); and
a lace passageway having a lace-passageway axis circumscribed by the bent channel, wherein the lace passageway is open ended directly between the first terminal end and the second terminal end, such that the lace passageway is accessible through an opening between the first terminal end and the second terminal end (annotated Figure 1).

    PNG
    media_image3.png
    1032
    724
    media_image3.png
    Greyscale

claim 8, Shapiro further discloses a tensile-strand reinforcement wherein the lace passageway extends from the bent channel entirely to both the first terminal end and the second terminal end (annotated Figure 1).

To claim 9, Shapiro further discloses a tensile-strand reinforcement wherein the first slot extends entirely to the first terminal end and the second slot extends entirely to the second terminal end (annotated Figure 1).

To claims 10 and 11, Shapiro further discloses a tensile-strand reinforcement wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 1; the first slot can be considered to be “substantially” straight at least because it’s not curved), and wherein the first slot extends in a non-straight manner (annotated Figure 1; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner; as such, Examiner respectfully asserts that inasmuch as currently claimed and under interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and also extend in a “non-straight manner”).

To claim 12, Shapiro further discloses a tensile-strand reinforcement wherein the bent channel includes an open-sided portion that fluidly connects with the first slot (annotated Figure 1; the designated open-sided portion in annotated Figure 1 is a segment of the opening/open side as recited in claim 7; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karabed (as applied to claim 1, above).
To claim 3, Karabed discloses a tensile-reinforcement mechanism wherein tensile-reinforcement mechanism that is elastic, comprising resiliently flexible material capable of being compressed into a different configurations (see Figures 13a-13b; col. 5, lines 42-63) where the at least one slot extends in a non-straight manner when in an unloaded state (see Figures 13a-13b).  

However, one of ordinary skill in the art before the effective filing date of the claimed invention that the resiliently flexible tensile-reinforcement mechanism would be capable of being stretched or manipulated such that the at least one slot is substantially straight due to the elastic nature of the tensile-reinforcement mechanism. 

Allowable Subject Matter
Claims 13-15 and 17 are allowed.
Claim 16 is currently free from prior art-based rejections but remains subject to the rejection under 35 USC 112(b).
Examiner respectfully notes that amendments to claim 13-17, other than the address the rejection of claim 16 under 35 USC 112(b), (e.g. to broaden the scope of the claims) may result in prior art-based rejection(s) in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732